
	
		II
		112th CONGRESS
		2d Session
		H. R. 6410
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 20, 2012
			Received
		
		AN ACT
		To amend the Internal Revenue Code of 1986
		  to provide for taxpayers making donations with their returns of income tax to
		  the Federal Government to pay down the public debt.
	
	
		1.Short titleThis Act may be cited as the
			 Buffett Rule Act of
			 2012.
		2.Donation to pay down
			 national debt
			(a)In
			 generalSubchapter A of
			 chapter 61 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 part:
				
					IXDonations to pay
				down national debt
						
							Sec. 6097. Donation to pay down national debt.
						
						6097.Donation to
				pay down national debt
							(a)General
				ruleEvery taxpayer who makes
				a return of the tax imposed by subtitle A for any taxable year may donate an
				amount (not less than $1), in addition to any payment of tax for such taxable
				year, which shall be deposited in the general fund of the Treasury.
							(b)Manner and time
				of designationAny donation under subsection (a) for any taxable
				year—
								(1)shall be made at the time of filing the
				return of the tax imposed by subtitle A for such taxable year and in such
				manner as the Secretary may by regulation prescribe, except that—
									(A)the designation
				for such donation shall be either on the first page of the return or on the
				page bearing the taxpayer’s signature, and
									(B)the designation
				shall be by a box added to the return, and the text beside the box shall
				provide:
										
											
												
													
														By checking here, I signify that in addition to my tax
						  liability (if any), I would like to donate the included payment to be used
						  exclusively for the purpose of paying down the national debt.
														
													
												
											,
				  and
									(2)shall be
				accompanied by a payment of the amount so designated.
								(c)Treatment of
				amounts donatedFor purposes of this title, the amount donated by
				any taxpayer under subsection (a) shall be treated as a contribution made by
				such taxpayer to the United States on the last date prescribed for filing the
				return of tax imposed by subtitle A (determined without regard to extensions)
				or, if later, the date the return is filed.
							(d)Transfers to
				account to reduce public debtThe Secretary shall, from time to
				time, transfer to the special account established by
				section
				3113(d) of title 31, United States Code, amounts equal to the
				amounts donated under this
				section.
							.
			(b)Clerical
			 amendmentThe table of parts for subchapter A of such chapter is
			 amended by adding at the end the following new item:
				
					
						Part IX. Donations to pay down national
				debt.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 for taxable years ending after December 31, 2011.
			
	
		
			Passed the House of
			 Representatives September 19, 2012.
			Karen L. Haas,
			Clerk
		
	
